Citation Nr: 1500889	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Paul D. Bradley, Agent


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for PTSD and assigned a 50 percent disability rating, and denied claims for TDIU and increased rating for PTSD.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by anxiety, depression, chronic sleep impairment, anger, irritability, isolative behavior, disturbances of motivation and mood, impaired impulse control, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In September 2009, a VCAA letter was issued to the Veteran with regard to his underlying claim of service connection for PTSD.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  The Veteran was afforded a VA examination, which is adequate because the examiner considered all of the pertinent evidence of record, and provided a complete rationale for the evaluation provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Lastly, there is no indication that there is any relevant evidence outstanding in these claims.  Therefore, the Board will proceed with consideration of the Veteran's appeal.

II. Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a 50 percent disability rating for his PTSD pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130 (2013) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  The symptoms listed are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).   

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130 (2013).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

III. Facts

Service connection for PTSD was granted in a January 2010 rating decision, and a 50 percent rating was assigned from November 2008.  The Veteran asserts that a higher disability rating should be assigned for the entire claims period.

On December 2009 VA Contract examination, the Veteran reported symptoms of intrusive thoughts, nightmares, and flashbacks, resulting in irritability, anger outbursts, hypervigilance, trouble focusing, and trouble sleeping.  He had a markedly diminished interest or participation in significant activities.  He preferred to isolate himself and avoided social gatherings.  He had a persistent restricted range of affect, noted by his lack of emotional response.  He had not received psychotherapy within the previous year, nor had he made any emergency room visits for his psychiatric problems.

On Mental Status Examination (MSE), orientation was within normal limits (WNL).  Appearance, hygiene, and behavior were appropriate.  Affect and mood were normal.  Speech and communication were WNL.  Concentration was WNL.  Panic attacks, suspiciousness, delusions, hallucinations, obsessional rituals, suicidal or homicidal ideation were absent.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was WNL.  The examiner noted that the Veteran's psychiatric symptoms cause social and occupational impairment with reduced reliability and productivity, and that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  His GAF was 57.

On September 2011 VA Contract examination, the Veteran reported flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problem concentrating, difficulty with memory, being easily startled, avoiding activities, irritability, anger, difficulty trusting people.  He denied a history of violent behavior or suicide attempts.  He had "no social life," difficulty getting along with people, and he no longer attended family functions.  On MSE, orientation was WNL.  Appearance, hygiene, and behavior were appropriate.  His affect was flattened and mood was depressed.  Communication and speech were WNL.  Attention and focus were impaired.  Abstract thinking and judgment were not impaired.  Memory was mildly impaired.  Homicidal and suicidal ideation were absent.  His GAF was 52.

An April 2012 PTSD Disability Benefits Questionnaire indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The record also contains VA psychiatric treatment records from April 2010 through July 2012.  During treatment, the Veteran consistently reported trouble sleeping, nightmares, hypervigilance, anger and irritability, anxiety attacks or a heightened level of anxiety and paranoia in crowds and public situations, occasional depression, stress while driving, trouble with memory, and difficulty connecting with people.  He denied violence or verbal aggression, but admitted breaking things or punching walls when angry.  He denied suicidal ideation.   The Veteran enjoyed playing games on the computer, playing pool, hunting, and reading, but had not had time or energy to do those things.  MSE consistently showed that the Veteran was fully alert and oriented, well groomed, and casually dressed.  He had organized speech and thought.  Insight and judgment were good.  Memory was grossly intact.  His mood was often irritable, depressed, euthymic, anxious, or nervous, and his affect was generally appropriate to mood.  His GAF scores ranged from 55 to 60.

IV.  Analysis

Upon review of the record under the laws and regulations as set forth above, the Board finds that the evidence does not support an evaluation in excess of 50 percent for PTSD. The evidence shows that the Veteran's symptoms include anxiety, chronic sleep impairment, anger and irritability.  Moreover, the Veteran has reported disturbances of motivation and mood.  The Veteran maintains relationships with his immediate family members.  In addition, his GAF scores have been in the middle 50s range, indicating moderate symptoms.

While the evidence suggests that the Veteran has impaired impulse control as well as difficulty adapting to stressful circumstances, the overall symptomatology associated with the Veteran's PTSD does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating. Additionally, the Veteran is capable of caring for his physical well-being and he has not complained of hallucinations, delusions, or other thought disorders.  Moreover, there is no evidence, either medical or testimonial, that would suggest that the Veteran is performing obsessional rituals, or that his speech was intermittently illogical, or that he was suffering from near-continuous panic attacks. Finally, there is no evidence of spatial disorientation or an inability to function independently of others.  Therefore, the Board finds that the Veteran's symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra. However, at no point in time is it shown that a higher disability rating, either a 70 percent or 100 percent rating, should be assigned for some distinct period of time. Therefore, the assignment of staged evaluations in this case is not necessary.

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or 

frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  Rather, the Veteran's symptoms-including anxiety, irritability, depression, chronic sleep impairment, impaired impulse control, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work relationships-are all contemplated by DC 9411.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2013) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an increased evaluation for posttraumatic stress disorder is denied.


REMAND

The Board finds that prior to further appellate consideration of the Veteran's claim of entitlement to TDIU additional development is necessary; specifically, referral of the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.

The Veteran seeks entitlement to TDIU.  The Veteran is service-connected for PTSD, evaluated as 50 percent disabling, a left eye disability, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensably disabling.  The Veteran's combined schedular rating for his service-connected disabilities is 60 percent.  Thus, the minimum schedular percentage criteria for a TDIU were not met at any time during the pendency of the appeal.  38 C.F.R. § 4.16(a) (2013).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, a September 2011 VA contract examination indicated that the Veteran's PTSD caused severe difficulty obtaining and/or maintaining employment.  The examiner specifically noted that the Veteran's mental problems make it difficult for him to complete and perform the tasks required by an employer, and his social problems make him unable to adapt in most social atmospheres.  An April 2012 Disabilities Benefits Questionnaire indicated that it is difficult for the Veteran to perform daily and occupational activities such as driving, computer work and reading due to the decreased visual acuity OS.  The April 2012 examiner also found that it was at least as likely as not that the Veteran's hearing loss and tinnitus caused difficulty and functional impairment in the ability to secure, maintain and perform physical and sedentary activities of employment.

Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted.

Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU. If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


